Citation Nr: 1022319	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-36 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
(claimed as mental illness).  

2.  Entitlement to service connection for asthma (also 
claimed as lung condition).  

3.  Entitlement to a compensable initial evaluation for 
mitral valve prolapse.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to 
September 1974 and from March 1977 to October 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in May 2007, a statement of the case was issued 
in November 2007, and a substantive appeal was received in 
November 2007.  The Veteran testified at a hearing before the 
Board in April 2010.  During the hearing, the Veteran 
withdrew his claim of service connection for a generalized 
neurological condition.

The issue of service connection for asthma and the issue of a 
compensable initial evaluation for mitral valve prolapse are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's bipolar disorder is related to service.  




CONCLUSION OF LAW

Bipolar disorder was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting 
service connection for bipolar disorder, the only matter 
resolved in this decision, further discussion here of 
compliance with the VCAA with regard to this claim is not 
necessary.


Service Connection Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).


Factual Background & Analysis

Service treatment records dated in June 1987 reflect that the 
Veteran complained of depression.  A Report of Medical 
Examination dated in August 1987 for separation purposes 
reflects that the Veteran's psychiatric condition was 
clinically evaluated as normal.  A Report of Medical History 
dated in August 1987 for separation purposes reflects that 
the Veteran complained of depression or excessive worry.  The 
examiner noted that the Veteran was treated in 1978 for 
depression for two months due to work.  

Private treatment records from Albert Einstein Healthcare 
Network dated in October 2005 reflect that the Veteran was 
assessed with severe, recurrent major depression.  

The Veteran underwent a VA examination in June 2006.  He 
stated that he was hospitalized for depression during 
service.  Following mental status examination, the examiner 
noted that the Veteran's presenting symptoms and history were 
consistent with a diagnosis of bipolar disorder type I, 
currently depressed.  

A letter from a VA psychiatrist, Dr. C.S.C., dated in August 
2006 concluded that the Veteran's bipolar disorder first 
occurred in the military, manifested by a depressive episode.  
Dr. C.S.C. reasoned that bipolar disorder is often first 
manifested as depression.  The doctor indicated that she 
based her opinion on a review of the Veteran's history and 
claims folder.  

The record shows an assessment of depression in service and a 
post-service diagnosis of bipolar disorder.  The essential 
question is whether the disability is related to service.  As 
noted above, Dr. C.S.C. opined that the bipolar disorder is 
related to service.  Under the circumstances, the Board 
believes that the issue falls within the area of reasonable 
doubt contemplated by 38 U.S.C.A. § 5107(b).  In such a case, 
all such reasonable doubt is to be resolved in the Veteran's 
favor.  Entitlement to service connection for bipolar 
disorder is warranted on that basis.  




ORDER

Service connection for bipolar disorder is granted.  


REMAND

The Veteran contends that he currently suffers from asthma 
and that this current disability was aggravated by his 
service.  On entrance examination in August 1974, the 
Veteran's lungs were clinically evaluated as normal.  Service 
treatment records dated in August 1982 reflect that the 
Veteran reported a history of asthma since the age of 12.  

Service treatment records to include entries dated in 
December 1980, August 1982, January 1984, May 1984, November 
1985, show the Veteran was treated for asthma.  A Report of 
Medical Examination dated in August 1987 for separation 
purposes reflects that the Veteran's lungs were clinically 
evaluated as normal.  A Report of Medical History dated in 
August 1987 for separation purposes reflects that the Veteran 
complained of asthma since childhood.  

The Veteran underwent a VA examination in June 2006.  He 
reported asthma in service and that he was hospitalized for 
one week to one and a half weeks.  He stated that he had 
attacks off and on since.  He reported that he is a former 
smoker.  He denied sputum production.  He stated that he only 
wheezed when he had attacks.  He reported that the 
periodicity of the attacks is highly variable.  He stated 
that he could go for over a year without an attack and then 
have an attack once or twice a week for a few months in a 
row.  

Upon physical examination, the Veteran's lungs were clear.  
The examiner diagnosed asthma with residuals as noted.  The 
examiner opined that the Veteran's asthma did not worsen as a 
result of service, however the examiner did not provide a 
rationale for the opinion and did not adequately address the 
multiple occasions in service when the Veteran was treated 
for asthma.  Thus under the duty to assist another VA opinion 
is necessary.  

At the April 2010 Board hearing, the Veteran testified that 
his mitral valve prolapse has worsened since his last VA 
examination in June 2006.  The VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (holding that, where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  Thus, the Board is of the opinion that the 
Veteran should be afforded an additional VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his asthma.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is asked to 
address the following:

In addition to the history of a pre-
existing asthma problem prior to 
service, what clinical factors during 
service support a finding that asthma 
pre-existed service?

If the history and clinical data 
support the conclusion that asthma 
pre-existed service, then were the 
residuals of the pre-existing asthma 
aggravated by service, that is, was 
there a permanent increase in 
severity, that is, a worsening of the 
underlying condition not due to the 
natural progress of the condition as 
contrasted to a temporary worsening 
of symptoms?

If the history and clinical data do 
not support the conclusion that 
asthma was aggravated by service, is 
it at least as likely as not that the 
current asthma is related to service, 
including treatment for asthma during 
service in December 1980, August 
1982, January 1984, May 1984 and 
November 1985?

Please note that the term "as likely 
as not" does not mean within the 
realm of possibility.  Rather it 
means that the weight of the medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended 
relationship; "less likely" weighs 
against a causal relationship.  
Please answer the questions posed 
with use of "as likely," "more 
likely," or "less likely" language.

The examiner should provide all 
examination findings, along with the 
complete rationale for the opinion 
expressed and conclusion reached.  

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service-connected 
mitral valve prolapse.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
Examination findings should be reported to 
allow for application of VA rating 
criteria.  The examiner should indicate 
whether there is a workload of greater 
than 7 METS but not greater than 10 METS 
resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; whether 
continuous medication is required.  

3.  After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Motrya Mac
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


